Lewis, P. J.,
delivered the opinion of the court.
The plaintiff sues on an indemnifying bond given by the defendants' to the sheriff, under a levy of execution upon certain household furniture as the property of Mayer Goldsoli, but which is claimed to be the property of his wife, Sarah Goldsoll, the plaintiff’s usee. Damages are demanded in the sum of $4,400. The verdict of the jury gave the plaiutiff'$153.75; The plaintiff appeals.
A juror on the voir dire, gave answer to questions as follows : “Q. Have you received any impressionsffrom what you have read about it, which would have any weight whatever with you in coming to a conclusion, or which would prevent you giving an impartial verdict in this case? A. I think I have. * * * Q. Have you any prejudice now that would interfere in your rendering a just verdict as between the parties to this suit? A. I think I have, sir. * * * I have a prejudice against one of the parties in this case, and I don’t think I could give them a fair trial. * * '* Q. You have no opinion as to the ownership of this property? A. Noné whatever, sir. * * * I wish to state, before we go into this trial, that I have considerable prejudice in this matter, and while I have made up no opinion particularly with reference to this case, there is a prejudice that will require a considerable amount of proof or evidence to remove. * * * I have full reasons, and a number of them, and I fee 1 somewhat prejudiced. * * * I do not care whom the property belongs to, one way or the other. It is simply a matter of prejudice.” The *485court overruled the plaintiff’s challenge for cause, and the juror was sworn.
Personal prejudice against one of the parties in-a cause is not among the statutory disqualifications of a juror. But it is universally held that the special designation by statute of certain causes of disqualification creates no limitation against others not so designated, which are clearly founded in the demand for impartial triers. Chouteau v. Pierre, 9 Mo. 3; The State v. West, 69 Mo. 401.
In Winnesheik Insurance Company v. Schueller, 60 Ill. 465, a juror said that “ he had some prejudice in his mind against insurance companies generally; that his prejudice was founded on the fact that he could not comprehend their proceedings, but that the prejudice would not affect his verdict.” It was strongly intimated that the juror was disqualified, though the court refused to disturb the judgment, for the reason that the only errors assigned were errors of law, and the bias of the juror could not have affected the result. Said the court: “A preconceived prejudice against a party may be as difficult to remove as an opinion. A prejudice is, in some sense, an opinion. In Burr’s Case, Chief Justice Marshall said : ‘ Those strong and deep impressions which will close the mind against the testimony which maybe offered in opposition to them, which will combat that testimony, and resist its force, do constitute a sufficient objection-.’ ' 1 Burr’s Trial, 416.” In Brittain v. Allen, 2 Dev. 120, the court said : “It seems that the judge disregarded all kinds of hostility but that which related to the particular suit there to be tried. I think that the law is otherwise. The juror should be perfectly impartial, and indifferent causes, apparently very slight, are good causes of challenge; and that- which is good cause for quashing the array is good cause of challenge to the polls. * * * From these cases, particularly the one which states a suit pending, which implies malice, it appears that general hostility, by which I mean that which is *486not confined to the particular suit, is cause of. challenge.” In Freeman v. The People, 4 Denio, 9, the triers of challenges were sworn to “ well and truly try and well and truly find, whether the juror is indifferent between the people of the State of New York and the prisoner at the bar upon the issue joined.” It was held that the words “ upon the issue joined ” should have been omitted. Said the court: “It is not enough that they [the jurors] are indifferent upon the particular issue to be tried. An actual and thorough impartiality in regard to the parties is required ; for no one who labors under prejudice, malice, or ill will towards another can be in a fit frame of mind to act impartially where his rights are in question.”
In the light of these views, we find it difficult to say that the court below was undoubtedly right in overruling the •challenge of the juror for cause, in the present case. It is true, as was said by Chief Justice Marshall in the Burr case, that “ light impressions which may fairly be supposed to yield to the testimony that may be offered — which may leave the mind open to a fair consideration of that testimony— constitute no sufficient objection to a juror.” But when the juror swears, as in this case, that he has “ a prejudice that will require a considerable amount of proof or evidence to remove ; ” that it is such as would interfere in his “ rendering a just verdict as between the parties to this suit,” and would prevent his “giving an impartial verdict in the case,” there seem rather to be present those “ strong and deep impressions that will combat the testimony offered against them, and resist its force.” The party subjected to such a prejudice must take the field under a great disadvantage. A bare preponderance of testimony in his favor will hardly suffice for success. But such a preponderance in favor of his adversary, or even an exact balancing of the testimony on both sides, may be so reinforced by .the existing prejudice, that the turning of the scale will be easy, in that direction. As the judgment in *487this case must lie reversed for other causes, and the present, question can have no bearing in another hearing of the merits, we need only say that, if, in this instance, the admission of the juror to the panel was not clearly improper, it would, at least, have been better to avoid steering so dangerously near the shoals of error. When doubts arise, in such inquiries, an error in favor of the absolute impar-' tiality of jurors can do no harm. But an error the other way may easily defeat the ends of justice.
Testimony was admitted, against the plaintiff’s objections, tending to prove that the husband, Mayer Goldsoll, had caused the property in controversy to be assessed for taxes in his name, and also that he had obtained insurance upon it as his property. This was clearly erroneous. A husband cannot admit away, by word or deed, his wife’s separate rights. It is argued that the testimony was admissible for the purpose of disproving the wife’s statements to the effect that her husband had never claimed that he owned the property. The disguise is too thin. What he had claimed or not claimed was immaterial to the fact of ownership in the wife. It cannot be seriously asserted that testimony directly calculated to mislead the jury in the main issue, could be introduced merely to set them right on a matter wholly immaterial to the controversy.
The court, of its own motion, gave an instruction, as follows: —
“If you believe from the evidence that Mrs. Goldsoli’s father, prior to her departure for this country, gave her six thousand ($6,000) dollars, or any greater or less sum of money, for the purpose expressed at the time of the gift that it was intended as a provision for the suppoi't of herself and children, and if you find that she also had at the time other money and jewels which she had earned and acquired whilst transacting -business in her own name and own account in Russia, and if you 'believe she brought with her to this country the funds thus given to her aud thus earned and acquired, and that *488after her arrival to the State of Missouri, by agreement between herself and husband to that effect, she continued to hold, manage, and use said fund and the property in which the same was Unvested as her individual property free from control of her husband, then as a matter of law the court instructs you that said fund thus acquired, held, and used (if it was so acquired, held, and used) by Mrs. Goldsoll, and any property in which the same was invested, continued to be the separate estate of Mrs. Goldsoll so long as it was so held, managed, and used b}^ her, and the same was not subject to seizure as the property of her husband for his debts ; and if the jury believe that any of the property involved in this controversy, described in the bond sued upon was the property that Mrs. Goldsoll continued to hold as a part of her sepai’ate estate, in manner above supposed, on March 25, 1875, or that it was property purchased by her after said date with her own separate money or means, then she will be entitled to recover the value of said property.”
It is objected to this instruction that as to certain money and jewels which appeared from the testimony to have been acquired and brought to this country by Mrs. Goldsoll, as her separate property, the jury were required to find, in order to a continuance of her enjoyment of it as separate property, that there was an agreement to that effect with her husband. Such is not the law. It is only when some form of ownership permitted in a foreign country is forbidden by the law of the new domicile, that the privileges of such ownership may be modified by a change of residence. The laws of Missouri were ample to protect Mrs. Goldsoll in whatever separate property she had acquired, by gift from her father in Russia or otherwise, whether with or without the consent of her husband. The State ex rel. v. Carroll, 6 Mo. App. 263. The vice of the instruction appears more clearly, when^it is considered in connection with the erroneous testimony about the assessments and *489insurances made in the husband’s name. The jury might well infer from this testimony, that the husband had withheld his consent to the separate ownership.
The judgment must be reversed and the cause remanded.
All the judges concur.